PER CURIAM.
The final judgment of dissolution is reversed on two grounds. First, the lower court erred in refusing to consider appellant’s application for attorney’s fees pendente lite on the merits. This was a matter for the court having jurisdiction over the dissolution to determine, not for the guardianship court to decide.1 Additionally, the order of the guardianship court on which the petition was based is facially insufficient to support the guardian’s petition for dissolution and will have to be refiled. Section 744.3725, Florida Statutes, on which petitioner relies, requires the court to authorize the guardian to act after specific steps have been taken and only on clear and convincing evidence.2 Such an order must set forth the guardianship court’s findings and conclusions, otherwise, meaningful appellate review of the final judgment of dissolution would be impossible.
COBB and GRIFFIN, JJ., concur.
W. SHARP, J., concurs and concurs specially, with opinion.

. Based on this record, there is no basis for this court to determine whether appellant is entitled to fees pendente lite or, if so, in what amount or for what legal services.


. Because of the defects we have identified in this opinion, we do not now decide the issue of the power of a guardian, on behalf of his ward, to obtain a divorce from a competent spouse.